United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-1359
                       ___________________________

                            James Edward Green, Jr.

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 Mark Gober, Drew County Sheriff; Susan Potts, Administrator of Drew County
 Detention Facility; Paul D. Selby, Attorney, Monticello Regional OCSE; Bettye
     Judkins, Manager, Monticello Regional OCSE; Parker Houser, Claims
  Representative, Social Security; Carolyn W. Colvin, Acting Commissioner of
Social Security Administration; Talia Lambert, Investigator, Monticello Office of
Child Support Enforcement; Arkansas Department of Finance & Administration;
                             United States of America

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                            Submitted: August 7, 2015
                             Filed: August 17, 2015
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       James Edward Green, Jr. appeals the district court1 orders dismissing his claims
brought under the Federal Tort Claims Act (FTCA), 42 U.S.C. § 1983, and Bivens v.
Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). Upon
de novo review, see Coker v. Ark. State Police, 734 F.3d 838, 841 (8th Cir. 2013)
(summary judgment); Flores v. United States, 689 F.3d 894, 900 (8th Cir. 2012)
(subject matter jurisdiction under FTCA), we find no basis for overturning the district
court’s determinations that jurisdiction over Green’s FTCA claims was lacking, and
that Green created no jury issues on his section 1983 or Bivens claims. The judgment
of the district court is affirmed. See 8th Cir. R. 47B.
                     _____________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                         -2-